DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments on 11/19/2021 have been entered.  Claim objection on claim 10 has been withdrawn in light of claim amendments.

Response to Arguments
Applicant’s argument on pages 7-15, filed on 11/19/2021 have been fully considered and are not persuasive.
Applicant’s argument regarding the newly added claim 1 limitation which states “wherein an object disposed on other surface of the lens and an image of the display device is 
Regarding Claim 10, applicant states on page 10 the cited reference does not disclose “a display device disposed on a first side of the lens; and a convex lens is disposed between the first side surface of the lens and the display device.”
The examiner respectfully disagrees.
Staveley teaches a display device (column 5, lines 40-50, output face of 67 of a crt, beam splitter 69, lens arrangement 65, reflector 63) disposed on a first side of the lens (input face 51); and a convex lens (the lens arrangement 65 contain convex lenses) disposed between the first side surface of the lens (51) and the display device (67 and 69).  Applicant argues that the eyepiece mirror, convex lens, and source of Staveley (fig 7) do not overlap in the second direction (y-axis direction) then makes the conclusion that Staveley fails to teach “a display device disposed on a first side of the lens; and a convex lens is disposed between the first side surface of the lens and the display device.” Applicant’s argument here relies on information not included in the claim  (the elements overlapping in a single direction) and is not persuasive. 

Applicant states the cited reference Hirano’s figures are not to scale and cannot be used as prior art and does not teach the claim 16 limitation “first curvature being less than 0.01            
                
                    
                        m
                        m
                    
                    
                        -
                        1
                    
                
            
        .”  The examiner respectfully disagrees.

    PNG
    media_image1.png
    379
    506
    media_image1.png
    Greyscale

Hirano figure 1
As Hirano’s paragraph [0448] states “a light guide was made of acrylic resin, has a thickness of 10 mm, a length of 50 mm, and a height of 10 mm” which is described and shown in figure 1 the dimensions of the light guide 100 is a rectangular shape, since it is rectangular shape which has a curvature less than 0.01            
                
                    
                        m
                        m
                    
                    
                        -
                        1
                    
                
            
         therefore it is within the claimed range.
When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). 
The rejection of claim 16 is, therefore maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staveley US 5,093,567, previously cited.
Regarding claim 10, Staveley teaches 
	an optical device (figures 7 and 8; abstract, the optical arrangement both provides a collimated display superimposed on the helmet wearer’s view of the forward scene through an eyepiece (50) of the arrangement) comprising,
	a lens (eyepiece 50 comprising a body of light refractive material) comprising,
		a first lens portion (portion of refractive material 50 which is the right side of 61) having a first curved surface with a first curvature (shown in figures 7 and 8; column 5, lines 27-30 states 61 is substantially spherical rearwardly facing faces where the portion right side of 61 takes the shape of 61); and
		a second lens portion (portion of refractive material 50 located on the left side of 59) having a second curved surface corresponding to the first curved surface (shown in figures 7 
	a display device (column 5, lines 40-50, output face of 67 of a crt, beam splitter 69, lens arrangement 65, reflector 63) disposed on a first side of the lens (input face 51); and
	a convex lens (the lens arrangement 65 contain convex lenses) disposed between the first side surface of the lens (51) and the display device (67 and 69); and
	a first reflector (59 and column 5, lines 30-35 having reflection) and a second reflector (61 and column 5, lines 30-35 having reflection) disposed on the first curved surface of the lens (shown in figures 7 and 8; column 5, lines 27-30 teaches 61 is substantially spherical rearwardly facing faces where the portion right side of 61 takes the shape of 61), 
the first reflector (59) and the second reflector (61) configured to reflect light of a display device (67, 69, 65, 63) refracted by the convex lens (the lens arrangement 65 contain convex lenses) into one surface of the lens (51),
	wherein the first reflector (59) and the second reflector (61) comprise reflecting surfaces having a concave curved surface (as shown in figures 7 and 8).
Regarding claim 11, Staveley teaches 
the optical device (figures 7 and 8) of claim 10, wherein a curvature of the reflecting surface of the first reflector (59) is equal (as shown in figures 7 and 8) to a curvature of the reflecting surface of the second reflector (61; column 5, lines 20- 41).
Regarding claim 12, Staveley teaches 
the optical device (figures 7 and 8) of claim 10, wherein the first reflector (59) and the second reflector (60) are arranged in parallel (as shown in figures 8 and 9) in a width direction of the lens (portion right side of 61 and portion left side of 59; column 5, lines 20- 41).
Regarding claim 15, Staveley teaches 
the optical device (figures 7 and 8) of claim 10, wherein the first curved surface of the first lens portion (shown in figures 7 and 8; column 5, lines 28-29 teaches 61 is substantially spherical rearwardly facing faces where the portion right side of 61 takes the shape of 61) is concave away from the second lens portion (as shown in figure 7 and 8 is concave away from left side of 59 (second lens portion)), and 
wherein the second curved surface of the second lens portion (shown in figures 7 and 8; column 5, lines 28-29 teaches 59 is substantially spherical rearwardly facing faces where the portion left side of 59 takes the shape of 59) is convex toward the first curved surface of the first lens portion (as shown in figures 7 and 8 is convex towards the right side of 61 (first lens portion)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Staveley US 5,093,567, previously cited, in view of Luttmann et al. US 9,395,544.
Regarding claim 1, Staveley teaches
an optical device (figures 7 and 8; abstract, the optical arrangement both provides a collimated display superimposed on the helmet wearer’s view of the forward scene through an eyepiece (50) of the arrangement) comprising,

		a first lens portion (portion of refractive material 50 which is the right side of 61) having a first curved surface with a first curvature (shown in figures 7 and 8; column 5, lines 27-30 states 61 is substantially spherical rearwardly facing faces where the portion right side of 61 takes the shape of 61); and
		a second lens portion (portion of refractive material 50 located on the left side of 59) having a second curved surface corresponding to the first curved surface (shown in figures 7 and 8; column 5, lines 27-30 states 59 is substantially spherical rearwardly facing faces where the portion left side of 59 takes the shape of 59);
a display device (column 5, lines 40-50, output face of 67 of a crt, beam splitter 69, lens arrangement 65, reflector 63) disposed on a first side surface of the lens (input face 51);
a convex lens (the lens arrangement 65 contain convex lenses) disposed between the first side surface of the lens (51) and the display device (67 and 69); and
	a reflector (59 and 61 have reflection, column 5, lines 30-35) disposed on the first curved surface of the first lens portion of the lens (shown in figures 7 and 8; column 5, lines 27-30 states 59 is substantially spherical rearwardly facing faces where the portion left side of 59 takes the shape of 59), the reflector (59 and 61) configured to reflect light of the display device (67, 69, 65, 63) refracted by the convex lens (lens arrangement 65 contain convex lenses) into one surface of the lens (51).

Luttmann teaches an optical device (figure 2) comprising, a lens (105) including a transparent or translucent material (the external scene light 220 pass through to the eye 160; note: as the external scene light can travel through the lens this is interpreted as being transparent); wherein an object disposed on other surface of the lens (S2, side of lens where the source of the external scene light 220) and an image of the display device (display source 110) is viewed from the one surface of the lens (S3, surface of the lens where viewing region 150 shown in figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the optical device of Staveley with an object disposed on other surface of the lens and an image of the display device is viewed from the one surface of the lens of Luttmann for the purpose of displaying an augmented reality to the wearer’s eye so to be aware of the surrounding and the virtual image (column 6, lines 25-32).
Regarding claim 3, Staveley in view of Luttmann teaches the invention as set forth above and Staveley further teaches the optical device (figures 7 and 8), wherein the first curved surface of the first lens portion (portion of refractive material 50 which is the right side of 61 which is concave away from the second lens portion as shown in figures 7 and 8) is concave away from the second lens portion (portion of refractive material 50 which is located on the left side of 59), 
and wherein the second curved surface (shown in figures 7 and 8; column 5, lines 28-29 teaches 59 is substantially spherical rearwardly facing faces where the portion left side of 59 takes the shape of 59) of the second lens portion (portion of refractive material 50 locate on left 
Regarding claim 5, Staveley in view of Luttmann teaches the invention as set forth above and Staveley further teaches the optical device (figures 7 and 8), wherein the reflector (59 and 61 have reflection, column 5, lines 30-35) comprises a reflecting surface (59 and 61) having a concave curved surface (as shown in figures 7 and 8).
Regarding claim 7, Staveley in view of Luttmann teaches the invention as set forth above and Staveley further teaches the optical device (figures 7 and 8), wherein a first lens surface of the convex lens (first lens of 65 that faces the display 69 and 67) facing the display device (67 and 69) is flat (first lens of 65 that faces the display 69 and 67 is flat), and a second lens surface (the other side of first lens 65 that faces the display 69 and 67 as shown in figures 7 and 8) of the convex lens facing the lens is convex (the other side of first lens 65 that faces the display 69 and 67 is convex as shown in figures 7 and 8, column 5, lines 55-65).
Regarding claim 8, Staveley in view of Luttmann teaches the invention as set forth above and Staveley further teaches the optical device (figures 7 and 8), wherein a first lens surface of the convex lens (the biconvex lens of 65 which is the on the side towards 63) facing the display device is convex toward the display device (the biconvex lens of 65 which is the on the side towards 63 is convex toward the display device 67 and 69 as shown in figures 7 and 8), and a second lens surface of the convex lens facing the lens is convex toward the lens (the biconvex lens of 65 which is the on the side towards 63, the lens side facing towards the first and second lens is convex as shown in figures 7 and 8, column 5, lines 55-65).
Regarding claim 9, Staveley in view of Luttmann teaches the invention as set forth above and Staveley further teaches the optical device (figures 7 and 8), further comprising: a first .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Staveley US 5,093,567, previously cited, in view of Luttmann et al. US 9,395,544 as applied to claim 1 above, and further in view of Hoppe US 2018/0252849, previously cited.
Regarding claim 2, Staveley in view of Luttmann teaches the invention as set forth above but does not specifically teach the lens comprises an adhesive disposed between the first lens portion and the second lens portion.
Hoppe teaches the optical device (figure 2), wherein the lens comprises an adhesive disposed between the first lens portion (primary prism 200) and the second lens portion (corrector prism 700), the adhesive (adhesive on surface between 200 and 700 from paragraph [0030]) adhering the first curved surface of the first lens portion (200) to the second curved surface of the second lens portion (700; paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Staveley and Luttmann, to use an adhesive disposed between the fist lens portion and the second lens portion as taught by Hoppe, for the purpose of keeping the lenses in place to view a high-quality image (paragraph [0030]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Staveley US 5,093,567, previously cited, in view of Luttmann et al. US 9,395,544 as applied to claim 1 above, and further in view of Hirano et al. US 2020/0400962, previously cited.
Regarding claim 4, Staveley in view of Luttmann teaches the invention as set forth above but does not specifically teach the first curvature is less than or equal to 0.01                         
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                    .	Hirano teaches the optical device (figure 1), wherein the first curvature is less than or equal to 0.01                         
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                     (shown in figure 1 the first curvature is less than 0.01                         
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                    ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Staveley in view of Luttmann, to use the first curvature is less than or equal to 0.01                         
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                     as taught by Hirano, for the purpose of providing a surface which allows a part for image light to travel in the guide (paragraph [0078]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Staveley US 5,093,567, previously cited, in view of Luttmann et al. US 9,395,544 as applied to claim 1 above, and further in view of Gollier et al. US 11,054,622, previously cited.
Regarding claim 6, Staveley in view of Luttmann teaches the invention as set forth above but does not specifically teach a first lens surface of the convex lens facing the display device is convex toward the display device, and a second lens surface of the convex lens facing the lens is flat.
Gollier teaches the optical device (figure 6), wherein a first lens surface of the convex lens (504-1) facing the display device (display 104) is convex toward the display device (104), and a second lens surface of the convex lens (504-1) facing the lens is flat (as shown in figure 6, column 5, lines 51-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Staveley in view of Luttmann, to use a first lens surface of the convex lens facing the display device is convex toward the display device, .

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Staveley US 5,093,567, previously cited, as applied to claim 10 above, and further in view of Cassarly et al. US 2005/0018308, previously cited.
Regarding claim 13, Staveley teaches the invention as set forth above but does not specifically teach the first reflector and the second reflector are not arranged in parallel in a height direction of the lens.
Cassarly teaches the optical device (figure 4), wherein the first reflector (reflecting surface 60 with 64) and the second reflector (reflecting surface 62 with 64) are not arranged in parallel in a height direction of the lens (shown in figure 4 with 60, 64 and 62, 64; paragraph [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Staveley, to use the first reflector and the second reflector are not arranged in parallel in a height direction of the lens as taught by Cassarly, for the purpose of providing high resolution patterns such as text or images (paragraph [0077]).
Regarding claim 17, Staveley in view of Cassarly teaches the invention as set of forth above and Staveley further teaches the optical device (figures 7 and 8), further comprising, a first spacer (two lenses closest to 69 and 67) disposed between the display device (69 and 67) and the convex lens (middle lens of 65); and a second spacer (two lenses closest to 63 and 50) disposed between the convex lens (middle lens of 65) and the lens (50).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Staveley US 5,093,567, previously cited, as applied to claim 10 above, and further in view of Hirano et al. US2020/0400962, previously cited.
Regarding claim 16, Staveley teaches the invention as set forth above but does not specifically teach the first curvature is less than or equal to 0.01                         
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                    .
Hirano teaches the optical device (figure 1), wherein the first curvature is less than or equal to 0.01                         
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                     (shown in figure 1 the first curvature is less than 0.01                         
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                    ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Staveley, to use the first curvature is less than or equal to 0.01                         
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                     as taught by Hirano, for the purpose of providing a surface which allows a part for image light to travel in the guide (paragraph [0078]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Staveley US 5,093,567, previously cited, in view of Hirano et al. US2020/0400962, previously cited.
Regarding claim 18, Staveley teaches 
	an optical device (figures 7 and 8; abstract, the optical arrangement both provides a collimated display superimposed on the helmet wearer’s view of the forward scene through an eyepiece (50) of the arrangement) comprising,
	a lens (eyepiece 50 comprising a body of light refractive material) comprising,
		a first lens portion (portion of refractive material 50 which is the right side of 61) having a first curved surface with a first curvature (shown in figures 7 and 8; column 5, lines 27-
		a second lens portion (portion of refractive material 50 located on the left side of 59) having a second curved surface corresponding to the first curved surface (shown in figures 7 and 8; column 5, lines 27-30 states 59 is substantially spherical rearwardly facing faces where the portion left side of 59 takes the shape of 59);
	a display device (column 5, lines 40-50, output face of 67 of a crt, beam splitter 69, lens arrangement 65, reflector 63) disposed on a first side surface of the lens (input face 51);
	a convex lens (the lens arrangement 65 contain convex lenses) disposed between the first side surface of the lens (51) and the display device (67 and 69);
and
	a reflector (59 and 61 have reflection, column 5, lines 30-35) disposed on the first curved surface of the first lens portion of the lens (shown in figures 7 and 8; column 5, lines 27-30 states 59 is substantially spherical rearwardly facing faces where the portion left side of 59 takes the shape of 59), the reflector (59 and 61) configured to reflect light of the display device (67, 69, 65, 63) refracted by the convex lens (lens arrangement 65 contain convex lenses) toward a user’s eye (eye position E1).
	Staveley does not specifically teach wherein the first curvature is less than or equal to 0.01                         
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                    .
Hirano teaches the optical device (figure 1), wherein the first curvature is less than or equal to 0.01                         
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                     (shown in figure 1 the first curvature is less than 0.01                         
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                    ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Staveley, to use the first curvature is less                         
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                     as taught by Hirano, for the purpose of providing a surface which allows a part for image light to travel in the guide (paragraph [0078]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/24/22